Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 20140300399) in view of Sugimoto (US 20130127725).

Regarding claim 1 Miyake teach [[head-mounted]] display device (fig. 1) comprising: a housing ([0312]); 
5a display device (fig. 1 [0017]); and a means for fixing (fig. 28A, a clip 9033), wherein the display device comprises a display panel ([0018], fig. 2A-2B), the display panel comprising: 
a substrate ([0006] obtaining narrowed frame of an active matrix display device, it has been known to form a gate driver and a pixel portion on one substrate); 
a first display region (fig. 28A display portions 9631a) over the substrate (fig. 28A behind 9631a); 
10a second display region (fig. 28A, display portions 9631b) over the substrate fig. 28A behind 9631b); 

a first gate driver circuit (fig. 1, item 22) electrically connected to the first display region over the substrate (fig. 1); 
a second gate driver circuit (fig. 1, item 21, also see fig. 2B) electrically connected to the second display region over the substrate (fig. 1, see fig. 2B); 
15a source driver circuit (fig. 1, item 23 see fig. 2B) electrically connected to the first display region over the substrate (fig. 28A); 
a flexible printed circuit ([0052]); and 
a demultiplexer ([0080] As shown in FIG. 3, GDL 21 and the GDR 22 each include a shift register 100 and a demultiplexer),
 wherein the first display region and the second display region (fig. 28A) comprise a liquid crystal 20element ([0050]), and wherein each of the first gate driver circuit, the second gate driver circuit, and the source driver circuit comprise a transistor ([0051] FIG. 2A is a structural example of an LC panel in the case where the pixel portion 20 and the drivers 21, 22, and 23 are circuits including the same conductivity type) comprising polycrystalline silicon ([0191] There is no particular limitation on the material and the like of the substrate 401 … or a polycrystalline semiconductor substrate made of silicon) in a channel formation region ([0055]).
Miyake is silent on head-mounted display.
However, Sugimoto teach head-mounted display (fig. 13, item 70).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Miyake in light of Sugimoto so that it may include head-mounted display.


Regarding claim 2 the limitations are significantly similar to the limitations of claim 1 so rejected same way.

Regarding claim 3 Miyake teach [[head-mounted]] display device (fig. 1) comprising: a housing ([0312]); 
5a display device (fig. 1 [0017]) comprising: 
a glass substrate ([0191] There is no particular limitation on the material and the like of the substrate 401 as long as the material and the like have heat resistance enough to withstand manufacturing processes of the pixel circuits 30 and the drivers. For example, a glass substrate); 
a first display region (fig. 28A display portions 9631a) over the substrate (fig. 28A behind 9631a); 
10a second display region (fig. 28A, display portions 9631b) over the substrate fig. 28A behind 9631b); 

a first gate driver circuit (fig. 1, item 22) electrically connected to the first display region over the substrate (fig. 1); 
a second gate driver circuit (fig. 1, item 21, also see fig. 2B) electrically connected to the second display region over the substrate (fig. 1, see fig. 2B); 

a flexible printed circuit ([0052]); and 
a demultiplexer ([0080] As shown in FIG. 3, GDL 21 and the GDR 22 each include a shift register 100 and a demultiplexer),
 wherein the first display region and the second display region (fig. 28A) comprise a liquid crystal 20element ([0050]), and wherein each of the first gate driver circuit, the second gate driver circuit, and the source driver circuit comprise a transistor ([0051] FIG. 2A is a structural example of an LC panel in the case where the pixel portion 20 and the drivers 21, 22, and 23 are circuits including the same conductivity type) comprising polycrystalline silicon ([0191] There is no particular limitation on the material and the like of the substrate 401 … or a polycrystalline semiconductor substrate made of silicon) in a channel formation region ([0055]).

Miyake is silent on head-mounted display and a first display region over the glass substrate; a second display region over the glass substrate.

However, Sugimoto teach head-mounted display (fig. 13) and a first display region (fig. 13, item 71 on left) over the glass substrate ([0112] half mirror 75 is provided so as to slant at the angle of 45 degree with respect to the light L1 which is incident from the front of the head-mounted display 70… on a transparent substrate (glass substrate)); a second display region (fig. 13, item 71 on right) over the glass substrate ([0112]).


The motivation is simple substitution of known element such as head-mounted to obtain predictable results such as viewing from wearable display. 

Regarding claim 4 Miyake teach wherein the demultiplexer ([0080] As shown in gate driver FIG. 3, GDL 21 and the GDR 22 each include a shift register 100 and a demultiplexer) is electrically connected to an output terminal of the source driver circuit (fig. 1, item 23 and gate driver and source driver is electrically connected).

Regarding claim 5 the limitations are significantly similar to the limitations of claim 4 so rejected same way.

Regarding claim 6 the limitations are significantly similar to the limitations of claim 4 so rejected same way.

Regarding claim 7 Miyake in view of Sugimoto teach wherein an area of the first display portion (Sugimoto: fig. 13, item 71 on left) is equal to an area of the second display portion (Sugimoto: fig. 13, item 71 on right).

claim 8 the limitations are significantly similar to the limitations of claim 7 so rejected same way.

Regarding claim 9 the limitations are significantly similar to the limitations of claim 7 so rejected same way.

Regarding claim 10 Miyake teach wherein the source driver circuit ([0057]) is bonded to the substrate via a chip on glass method ([0058]).

Regarding claim 11 the limitations are significantly similar to the limitations of claim 10 so rejected same way.

Regarding claim 12 the limitations are significantly similar to the limitations of claim 10 so rejected same way.

Regarding claim 13 Miyake teach wherein a pixel in the first display region has an aperture ratio ([0183] The pixel electrode 432 forms one electrode of each of the capacitor 304 and the liquid crystal element 305. The electrode 444 serves as the other electrode of the capacitor 304 and is in contact with the wiring 426. A region where the electrode 444 and the pixel electrode 432 overlap with each other with an insulating film 454 provided therebetween functions as the capacitor 304. Here, the electrode 444 and the pixel electrode 432 are each formed with a light-transmitting conductive film. Therefore, since the capacitor 304 itself has a light-transmitting property, the capacitor 
Miyake does not expressly teach pixel in the first display region has an aperture ratio higher than 29% and lower than 45.6%.
However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to implement these pixel aperture ratio settings since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Iii re Boesch, Eli f.2d 272, 205 USPQ 215. 

Regarding claim 14 the limitations are significantly similar to the limitations of claim 13 so rejected same way.

Regarding claim 15 the limitations are significantly similar to the limitations of claim 13 so rejected same way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Ronzani et al. US 6421031.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625